        Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


TAKIAWALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR., KEVIN JACOBS and FEIONA
DUPREE, individually and on
behalf of all others similarly                    CW1L ACTION NO.
situated,                                         l:l9-W-4466-LMM


       Plaintiffs,


V.




PUBLIX SUPERMARKETS, INC.,

       Defendant.

                                       ORDER

      This case comes before the Court on Plaintiffs' Motion to Toll Limitations

Period for Putative Collective Members [14-1]. After due consideration, the Court

enters the following Order:

     I. BACKGROUND

      Plaintiffs sued Defendant Publix Supermarkets, Inc. ("Publix") in this

Court on October 3, 2019. Dkt. No. [i]. Plaintiffs are Publix employees claiming

that Publbc failed to pay them statutory overtime due under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq ("FLSA"). See Dkt. No. [26] H 2. They have

moved to conditionally certify a class that would include other employees with

claims like theirs. See Dkt. Nos. [4], [17].
        Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 2 of 7




      Plaintiffs filed a Motion to Toll Limitations Period for Putative Collective

Members on October 17, 2109. Dkt. No. [14]. Plaintiffs request that the Court toll

the FLSA's statute of limitations for employees who are not yet parties but who

might opt into this case if the Court approves Plaintiffs' motion to certify a

collective action. See Dkt. No. [14-1]. Plaintiffs argue that, without tolling, these

putative opt-in plaintiffs will suffer claim erosion because of the time the parties

spent unsuccessfully negotiating a tolling agreement and the time that will elapse

between Plaintiffs' conditional-certification filing and the Court's ruling on that

motion. Id. at 2.


   II. DISCUSSION

       Plaintiffs argue that the Court should equitably toll the FLSA's statute of

limitations for putative opt-in plaintiffs because Plaintiffs were diligent in

pursuing relief and because extraordinary circumstances justify tolling. Dkt. No.

[l4-i]. But Defendant argues the Court should not even consider this argument

because Plaintiffs have no authority to represent putative, opt-in plaintiffs not yet

involved in this suit. Dkt. No. [23] at 6.1 If this argument is correct, Plaintiffs'

equitable-tolling arguments would be moot.

       The FLSA distinguishes between named plaintiffs and opt-in plaintiffs in

collective actions. See 29 U.S.C. §§ 216, 256. Section 216 empowers plaintiffs to

bring claims "in behalf of himself or themselves and other employees similarly



1 Because the Court agrees with Defendant on this ground, it does not address
Defendant's other arguments: that Plaintiffs' subsequent filings mooted their
tolling motion and that Plaintiffs do not deserve equitable tolling in any event.
        Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 3 of 7




situated" but provides that "[n]o employee shall be a party plaintiff to any such

action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought." 29 U.S.C. § 2i6Cb).

A named collective-action plaintiffs case "shall be considered to be commenced

... on the date when the complaint is filed." 29 U.S.C. § 256(0). An opt-in

plaintiffs case begins "on the subsequent date on which [] written consent is filed

in the court in which the action was commenced." 29 U.S.C. § 256Cb). In either

case, the FLSA sets out a statute of limitations oftw^o years for non-willful

violations. See 29 U.S.C. § 255(0).

      Plaintiffs acknowledge the statutory distinction between cases filed by

named plaintiffs and those filed by opt-in plaintiffs through written consents. See

Dkt. No. [14-1] at 2-3 C'[T]he limitations period for each putative collective

member continues to run. .. until they file a Consent Form opting in to the

lawsuit.") (citing 29 U.S.C. § 256(b)). And, for that reason, Plaintiffs seek tolling

only for the "putative collective members" not yet involved in this suit. Id. at 3.

      However, the Eleventh Circuit has held that named plaintiffs in an FLSA

collective action lack authority to represent putative opt-in plaintiffs. See

Cameron-Grant v. Maxim Healthcare Servrs., Inc., 347 F.sd 1240 (llth Cir. 2003).

In Cameron-Grant, the Eleventh Circuit considered whether a plaintiff ("Basil")

whose personal claims were settled and moot could appeal a district court's order

denying his motion to notify putative opt-in plaintiffs of his FLSA action. See Id.

at 1242. The Circuit held that Basil could not appeal the denial because his own
        Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 4 of 7




action was moot, and the FLSA did not empower Basil to represent putative

plaintiffs while he lacked a personal stake in the case. See id. at 1249 ("[U]nder

2i6(b), the named plaintiff does not have the right to act in a role analogous to

the private attorney general concept.").

       The court distinguished FLSA collective actions from Rule 23 certification.

Under Rule 23, a plaintiff "may have a 'personal stake' in the class certification

claim in one of two ways." I(L at 1245 (citing United States Parole Comm'n v.


Geraghtv, 445 U.S. 388, 402 (1980)). A Rule 23 plaintiff may have a "legally

cognizable interest" in the "traditional sense." Id. This would include, for


example, an economic interest like "the named plaintiffs continuing individual

interest in shifting the costs of litigation to the entire class." Id. at 1246.

       But Basil did not argue that he had a class-certification interest in the

traditional sense. Instead, he appealed to the second class-certification interest:

the right to represent uninvolved plaintiffs. Id. Rule 23 empowers plaintiffs to act

as private attorneys general to vindicate the interests tied to the Rule, including

"the protection of the defendant from inconsistent obligations, the protection of

the interests of absentees, the provision of a convenient and economical means

for disposing of similar lawsuits, and the facilitation of the spreading of litigation

costs among numerous litigants with similar claims." Id (citing Geraghty, 445

U.S. at 402-03). "In other words, the named plaintiff has a 'procedural... right

to represent a class' that is independent of his substantive claims." Id. (citing

Geraghtv, 445 U.S. at 402).
        Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 5 of 7




      However, the Eleventh Circuit explained, the FLSA does not include this

right to act as a private attorney general. See id. at 1247-49. The Circuit pointed

to § 2i6Cb) of the FLSA, which provides in part that "[n]o employee shall be a

party plaintiff to any such action unless he gives his consent in writing to become

such a party and such consent is filed in the court in which such action is

brought." 29 U.S.C. § 2i6(b). The Circuit explained that Congress added this

prohibition to § 2l6(b) in the 1947 Portal to Portal Act "to limit the parties who

could bring suit under [the FLSA]." Cameron-Grant, 347 F.sd at 1248. "Thus, the

1947 amendments to the FLSA prohibit ... a representative plaintiff filing an

action that potentially may generate liability in favor ofuninvolved class

members." Cameron-Grant, 347 F.sd at 1248. Given this legislative context, the

Circuit held that "a § 2i6(b) plaintiff has no claim that he is entitled to represent

other plaintiffs." Id. at 1249.

       Since FLSA collective-action plaintiffs lack authority to represent putative

class members, Plaintiffs in this case cannot seek equitable tolling for Publix

employees not involved in this case. The Eleventh Circuit held the Cameron-

Grant plaintiffs appeal moot because he had no right to represent putative, opt-

in plaintiffs. Id. But the relief Plaintiffs seek here can only be obtained if the

Court allows Plaintiffs to vicariously argue for uninvolved, putative plaintiffs. The

Eleventh Circuit has elsewhere observed that

       Congress amended § 2i6(b) of the FLSA to provide that an employee
       must file written consents in order to be made a party plaintiff to the
       collective action under § 2i6(b). In discussing this amendment,
        Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 6 of 7




       Congress expressed the concern that an opt-in plaintiff should not be
       able to escape the statute of limitations bearing on his cause of action
      by claiming that the limitations period was tolled by the filling of the
       original complaint.

Grayson v. K Mart Corp., 79 F.sd 1086, no6 (llth Cir. 1996) (citing 93 Cong. Rec.

2,l82 (1947)). Ifopt-in plaintiffs cannot bootstrap their claims to an original

plaintiffs claim, then an original plaintiff cannot vicariously obtain the same

relief for the opt-ins.2


       Other district courts, employing similar reasoning, have found that

plaintiffs may not seek equitable tolling on behalf of putative collective-action

plaintiffs. See, e^. Sellers v. Sage Software, Inc., No. i:l7-CV-36i4-ELR, 2018

WL 5631106, at *7-*8 (N.D. Ga. May 25, 2018); Atkinson v. TeleTech Holdings,

Inc., No. 3:l4-CV-253, 2015 WL 853234, at *8 (S.D. Ohio Feb. 26, 2015)

("[N]amed plaintiffs have no authority to move to equitably toll the claims of the

potential opt-in plaintiffs."); Jesiekv. Fire Pros, Inc., No. 1:09-0^-123, 2011 WL

2457311, at *2 (W.D. Mich. June 16, 20ll) ("In the case's present posture, the

entire question is hypothetical and is raised by plaintiffs who have no personal

interest in the outcome."); Tidd v. Adecco USA, Inc., No. 07-H214-GAO, 2010




2 Here, Plaintiffs argue that the putative opt-ins deserve equitable tolling because
Plaintiffs (not the opt-ins) were diligent in pursuing relief. Dkt. No. [14-1] at 4. But
that is not the test for equitable tolling, which requires that the would-be
beneficiary of equitable tolling was diligent in seeking relief. Consider the case that
Plaintiff cites for the equitable-tolling standard, Dvson v. District of Columbia: "A
petitioner is entitled to equitable tolling only if she shows (l) that she has been
pursuing her rights diligently, and (2) that some extraordinary circumstance stood
in her way and prevented timely filing." 710 F.3d 415, 421 (D.C. Cir. 2013)
(alterations adopted) (emphasis added).
         Case 1:19-cv-04466-LMM Document 28 Filed 12/05/19 Page 7 of 7




WL 996769, at *3 (D. Mass. Mar. 16, 2010) ("Because these persons have not yet


opted-in to the case, the plaintiffs are, in effect, asking for an advisory opinion,

which the Court cannot issue.").


       This Court agrees with those courts and holds that Plaintiffs may not seek

equitable tolling for putative opt-in plaintiffs. If the Court grants conditional

certification and future opt-in plaintiffs wish to argue for equitable tolling, they

may do so on their own behalf. See Jesiek, 2011 WL 2457311, at *2 ("[T]he burden

will be on each opt-in plaintiff to demonstrate facts satisfying. .. equitable

tolling.").


   III. CONCLUSION

       Based upon the foregoing. Plaintiffs IVEotion for Order to Toll Limitations

Period for Putative Collective Members [14] is DENIED.

       IT IS SO ORDERED this _^_ day of December, 2019.


                                          UAm                    (^
                                        Leigh Martin May f}
                                        United States Districf Judge




                                           7
